 

Exhibit 10.19

[Yahoo! Letterhead]

October 1, 2010

Hilary Schneider

Dear Hilary:

As we discussed, Yahoo! Inc. (“Yahoo!” or the “Company”) is prepared to offer
you transition benefits to aid in your employment transition. Subject to the
approval of the Compensation Committee of the Board of Directors of Yahoo!
(“Compensation Committee”), if you (1) sign and comply with the terms of this
separation agreement (the “Agreement”), which contains a release of claims, and
(2) return your signed Agreement to Yahoo! Human Resources by the deadline
specified in this Agreement (collectively these are the “Agreement Eligibility
Requirements”), then Yahoo! will continue to employ you through the Separation
Date specified below (unless you resign prior to that date) and will pay you a
payment as described below in paragraph 3. Subject to the approval of the
Compensation Committee, if you (1) continue to comply with the terms specified
in this Agreement, (2) do not resign prior to April 29, 2011, (3) sign the
Supplemental Release (which contains a release of claims and is attached as
Exhibit A) on or after the Separation Date, (4) return your signed Supplemental
Release to Yahoo! Human Resources by the deadline specified in the Supplemental
Release, (5) comply with the terms of the Supplemental Release, and (6) do not
revoke the Supplemental Release during the applicable revocation period
(collectively these are the “Supplemental Release Eligibility Requirements”),
then you will receive the Transition Bonus (described below) as specified in the
Agreement following the Separation Date.

If you do not comply with the Agreement Eligibility Requirements, your
employment may terminate prior to the Separation Date described below, and the
Company will not pay some of the payments and benefits specified in this
Agreement. If you do not comply with the Supplemental Release Eligibility
Requirements, you will not receive the Transition Bonus and some of the other
benefits specified in this Agreement.

1. Separation. If you meet the Agreement Eligibility Requirements and do not
resign prior to April 29, 2011, then your last day of employment with the
Company and your employment termination date will be the earlier of
(a) April 29, 2011, (b) the date on which the Company terminates your employment
due to your failure to comply with material Company



--------------------------------------------------------------------------------

Page 2

 

policies and procedures, or (c) the date of your death (as applicable, the
“Separation Date”). You will be expected to continue to perform your current job
duties relating to the Americas region and assist with the transition of work
through December 31, 2010. Thereafter, you will work on special projects as
assigned by Yahoo! and be available on an “on call” basis through your
Separation Date to respond to questions and support any transition as requested
by Yahoo!. Although you will be expected to perform assigned job duties and
projects through your Separation Date, Yahoo! may allocate some or all of your
job responsibilities to others. You hereby resign as an Executive Vice President
of the Americas region of Yahoo! (and as an officer and director of the Company
and any subsidiary, as well as a fiduciary of any benefit plan of the Company)
as of December 31, 2010 or sooner if requested by Yahoo!, but such resignation
shall not constitute a resignation of your employment. You shall execute such
additional documents as reasonably requested by the Company to evidence your
resignation (including documents that evidence the resignation of your officer
position). The Company will allow you reasonable time off in order to conduct a
job search or attend to personal matters, provided that you obtain the advance
approval of your manager for such absences. From the date of this Agreement to
your Separation Date (“Transition Period”), if you meet the Agreement
Eligibility Requirements, Yahoo! will continue to pay you your regular base
salary, and you will continue to be eligible for benefits under the Company’s
plans, however, you shall not be eligible for any new equity grants or other new
incentive or bonus opportunities.

2. Accrued Salary and Paid Time Off. On the Separation Date, Yahoo! will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to payroll deductions and required withholdings. You
are entitled to any earned payments regardless of whether or not you sign this
Agreement or the Supplemental Release.

3. Executive Incentive Plan Bonus. Subject to the approval of the Compensation
Committee, if your Separation Date is on or after March 15, 2011 and you meet
the Agreement Eligibility Requirements, then your 2010 Executive Incentive Plan
(EIP) incentive bonus payout will be paid at a minimum of the 2010 EIP Bonus
Pool funded level.1 If you meet the eligibility requirements specified in this
paragraph, your 2010 EIP incentive bonus payout will be paid in 2011 on the same
schedule as it is paid to other employees of Yahoo!. This bonus is subject to
payroll deductions and required withholdings.

Subject to the approval of the Compensation Committee, if your Separation Date
is before March 15, 2011 and you meet the Supplemental Release Eligibility
Requirements, then as part of this Agreement, Yahoo! will pay you a payment in
lieu of your 2010 Executive Incentive Plan (EIP) incentive bonus payout, subject
to payroll deductions and required withholding. The payment will be calculated
by multiplying your EIP target incentive by the 2010 EIP Bonus Pool funded
level.2 If you meet the eligibility requirements specified in this paragraph,
the payment will be paid to you in 2011 at the time that Yahoo! pays its
employees their EIP incentive bonus payout.

 

 

1

For example, if the 2010 EIP Bonus Pool is funded at 50%, then your 2010 EIP
incentive bonus payout will be equal to your EIP target incentive multiplied by
50%. Yahoo!, in its sole discretion, may increase your 2010 EIP incentive bonus
payout based on its assessment of your performance.

2

For example, if the 2010 EIP Bonus Pool is funded at 50%, then your payment will
be equal to your EIP target incentive multiplied by 50%. Yahoo!, in its sole
discretion, may increase your payment.



--------------------------------------------------------------------------------

Page 3

 

For the sake of clarity, subject to the approval of the Compensation Committee,
you will be entitled to either (but not both) the 2010 EIP incentive bonus or
the payment in lieu of your 2010 EIP incentive bonus (both as described above),
provided you meet the Agreement Eligibility Requirements or the Supplemental
Release Eligibility Requirements, as applicable.

You will not be eligible for any 2011 EIP incentive bonus payout.

4. Transition Benefits. Subject to the approval of the Compensation Committee,
if you comply with the Supplemental Release Eligibility Requirements, then as
part of this Agreement, Yahoo! will pay you a transition bonus of four hundred
twenty thousand dollars ($420,000.00) (“Transition Bonus”), subject to payroll
deductions and required withholdings.3 The Transition Bonus will be paid in a
lump sum within twenty (20) business days after the Effective Date (as described
in the Supplemental Release), but not earlier than January 1, 2011 or later than
December 31, 2011, provided that you meet the Supplemental Release Eligibility
Requirements. Should you accept an offer of employment for another position at
Yahoo! prior to the payment of the Transition Bonus described in this Agreement,
your at-will employment at Yahoo! will continue and you will not be eligible for
the Transition Bonus or other benefits described in this Agreement.

5. Health Insurance. Your group health insurance will cease on the last day of
the month of your Separation Date. At that time, you will be eligible to
continue your group health insurance benefits at your own expense under the
terms and conditions of the applicable benefit plan, federal COBRA law and/or,
if applicable, state insurance laws. For more information on continued group
health coverage, please contact Yahoo! Benefits at (888) 862-5822.

6. Obligations. Except as provided in Paragraph 1 above, prior to your
Separation Date, you shall devote your full business efforts and time to Yahoo!
(other than taking reasonable time off in order to conduct a job search). You
agree that you will not engage in any activities that are in violation of
Yahoo!’s Code of Ethics or any other Yahoo! policy.

 

 

3

If you do not comply with the Supplemental Release Eligibility Requirements or
you engage in misconduct, you will not receive the Transition Bonus and some of
the other benefits specified in this Agreement and the Supplemental Release. For
purposes of this Agreement, “misconduct” shall include the following: (1) your
failure or refusal to comply in any material respect with lawful Company
policies or lawful directives, (2) your material breach of any contract or
agreement between you and the Company (including but not limited to this
Agreement, the Supplemental Release, and the Employee Confidentiality and
Assignment of Inventions Agreement between you and Yahoo!), or your material
breach of any statutory duty, fiduciary duty or any other material obligations
that you owe to the Company, or (3) your commission of an act of fraud, theft,
embezzlement or other unlawful act against the Company or involving its property
or assets or your engaging in unprofessional, unethical or other intentional
acts that materially discredit the Company or are materially detrimental to the
reputation, character or standing of the Company.



--------------------------------------------------------------------------------

Page 4

 

 

7. Tax Matters.

(a) Withholding. Yahoo! will withhold required federal, state and local taxes
from any and all payments contemplated by this Agreement.

(b) Responsibility for Taxes. Other than Yahoo!’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including, but not limited to, those imposed
under Internal Revenue Code Section 409A). To the extent that this Agreement is
subject to Internal Revenue Code Section 409A, you and Yahoo! agree that the
terms and conditions of this Agreement shall be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
this Agreement, to comply with and avoid the imputation of any tax, penalty or
interest under Code Section 409A.

8. Stock Options. If you have been granted options to purchase shares of
Yahoo!’s common stock, your options will cease to vest on the Separation Date,
and any options that are unvested as of the Separation Date shall terminate and
be forfeited as of the Separation Date. Your rights to exercise your options
that are vested as of the Separation Date are set forth in the applicable stock
plan and your corresponding notice of stock option grant and stock option
agreement. Nothing in this Agreement modifies the terms applicable to your stock
options. For more information about your stock options (if any), please review
your stock option information via your E*TRADE online access at www.etrade.com.
The E*TRADE website provides a complete listing of your stock option grant
details, including the expiration date of your options. Should you have any
questions, please contact E*TRADE directly at 800-838-0908 or Yahoo! Stock Plan
Services at [private]@yahoo-inc.com.

9. Restricted Stock and Restricted Stock Units. If you have been granted
restricted stock and/or restricted stock units under Yahoo!’s 1995 Stock Plan,
as amended, or other applicable stock plan, your restricted stock and restricted
stock units will cease to vest on the Separation Date, and all restricted stock
and restricted stock units that are unvested as of the Separation Date shall
terminate and be forfeited as of the Separation Date. Nothing in this Agreement
modifies the terms applicable to your restricted stock or restricted stock
units. For more information about your restricted stock and restricted stock
units (if any), please review your information via your E*TRADE online access at
www.etrade.com. Should you have any questions, please contact E*TRADE directly
at 800-838-0908 or Yahoo! Stock Plan Services at [private]@yahoo-inc.com.

10. Employee Stock Purchase Plan. Contributions to your Employee Stock Purchase
Plan (“ESPP”) will cease as of the Separation Date. Under the terms of the ESPP,
all contributions you made to the ESPP that have not been used to purchase stock
will be returned to you without interest by Yahoo! Payroll. For more information
about the ESPP, please review your information via your E*TRADE online access at
www.etrade.com. Should you have any questions, please contact E*TRADE directly
at 800-838-0908 or Yahoo! Stock Plan Services at [private]@yahoo-inc.com.



--------------------------------------------------------------------------------

Page 5

 

 

11. 401(k) Plan. If you have questions about your 401(k) account, please contact
Yahoo! Benefits at (888) 862-5822.

12. Life Insurance. Your life insurance coverage will cease on or before the
Separation Date under the terms of the life insurance plan. The Company will
provide you with information about the option to convert this coverage to an
individual policy.

13. Flexible Spending Plan. If you enrolled in the Company’s Flexible Spending
Plan and established a Healthcare Reimbursement Account and/or Dependent Care
Reimbursement Account for the 2010 Plan Year, you have 90 days (as long as it is
prior to March 31, 2011) following your Separation Date to submit any covered
expenses for reimbursement provided the expenses were incurred from January 1,
2010 through the earlier of your Separation Date or December 31, 2010. If you
enrolled in the Company’s Flexible Spending Plan and established a Healthcare
Reimbursement Account and/or Dependent Care Reimbursement Account for the 2011
Plan Year, you have 90 days (as long as it is prior to March 31, 2012) following
your Separation Date to submit any covered expenses for reimbursement provided
the expenses were incurred from January 1, 2011 through your Separation Date.
You may only submit expenses that you incurred prior to the Separation Date.

14. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
incentive payments, severance, transition benefits, or other benefits after the
Separation Date, with the exception of any benefit, the right to which has
vested, under the express terms of a written benefit plan of the Company.

15. Expense Reimbursements. You agree that, within thirty (30) days following
your Separation Date, you will submit your final expense reimbursement statement
and required documentation reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. Yahoo! will
reimburse you for expenses pursuant to its regular business practice. You may
only submit expenses that you incurred prior to the Separation Date. For a copy
of the Yahoo! expense form, please email [private]@yahoo-inc.com. You should
submit completed expense reports and receipts to the Expense Report Department
at Yahoo!, 701 First Avenue, Sunnyvale, California 94089.

16. Invention and Assignment to Yahoo!. During the Transition Period and after
your Separation Date, you agree to perform promptly, all acts deemed necessary
or desirable by Yahoo! to permit and assist it, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
all intellectual property assigned to Yahoo! pursuant to your Employee
Confidentiality and Assignment of Inventions Agreement(s) or similar
agreement(s) including, but not limited to, disclosing information, executing
documents and assisting or cooperating in legal proceedings. You understand and
agree that you will not be eligible to receive the severance and other benefits
specified in this Agreement until you have performed the acts specified in this
paragraph (if requested by Yahoo!), such performance to be deemed complete at
Yahoo!’s sole discretion.



--------------------------------------------------------------------------------

Page 6

 

 

17. Return of Company Property. By your Separation Date or earlier if requested
by Yahoo!, you agree to return to Yahoo! all hard copy and electronic documents
(and all copies thereof) and other property belonging to Yahoo!, its
subsidiaries and/or affiliates that you have had in your possession at any time,
including, but not limited to, files, notes, notebooks, correspondence,
memoranda, agreements, drawings, records, business plans, forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers, code, software, technical products,
product requirements, user interface documentation, PDAs, pagers, telephones,
credit cards, entry cards, identification badges and keys), and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company, its subsidiaries or affiliates (and all reproductions thereof in
whole or in part). If you discover after your Separation Date that you have
retained any proprietary or confidential information (including, but not limited
to, proprietary or confidential information contained in any electronic
documents or e-mail systems in your possession or control), you also agree
immediately upon discovery to send an email to [private]@yahoo-inc.com and
inform Yahoo! of the nature and location of the proprietary or confidential
information that you have retained so that Yahoo! may arrange to remove,
recover, and/or collect such information. The Transition Bonus and other
benefits under this Agreement will not be paid or provided until all Company
property has been returned to Yahoo!.

18. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Confidentiality and Assignment of Inventions
Agreement(s) or similar agreement(s) (collectively “NDA”), including your
obligation not to use or disclose any confidential or proprietary information of
the Company, its subsidiaries or affiliated entities and not to solicit Yahoo!
employees and, to the extent permitted by applicable law, not to solicit Yahoo!
customers as specified in your NDA.

19. Confidentiality. You agree to hold the provisions of this Agreement and the
Supplemental Release in strictest confidence and you agree not to publicize or
disclose their terms in any manner whatsoever until Yahoo! publicly files the
Agreement and/or Supplemental Release; provided, however, that you may discuss
this matter in confidence with your immediate family and your attorney or other
professional advisor, so long as those parties agree to be bound by this
confidentiality agreement. Nothing in this section prohibits you from disclosing
the terms of this Agreement in order to enforce the Agreement or as otherwise
required or permitted by law. In particular, and without limitation, you agree
not to disclose the terms of this Agreement or the Supplemental Release to any
current or former Yahoo! employee until Yahoo! publicly files the Agreement
and/or Supplemental Release. You acknowledge that Yahoo! has certain public
filing obligations with which it must comply relating to this Agreement and/or
Supplemental Release.

20. Nondisparagement. You agree not to make negative comments or otherwise
disparage Yahoo! or its officers, directors, employees, shareholders or agents,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided however that statements which are
complete and made in good faith in response to any question, inquiry or request
for information required by legal process shall not violate this paragraph.



--------------------------------------------------------------------------------

Page 7

 

 

21. Release of Claims. In consideration for, and as a condition of the benefits
and other consideration under this Agreement, to which you are not otherwise
entitled, you hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively “Released Party”) from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement. This general release includes,
but is not limited to: (1) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
wages, salary, variable compensation, incentive payments, bonuses, commissions,
vacation pay, expense reimbursements (to the extent permitted by applicable
law), severance pay, fringe benefits, stock, stock options, or any other
ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including without limitation claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Worker Adjustment
and Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and the California Fair Employment and
Housing Act (as amended) and similar laws in other jurisdictions, but not
including claims under the federal Age Discrimination in Employment Act of 1967,
as amended. To the maximum extent permitted by law, you also promise never
directly or indirectly to bring or participate in an action against any Released
Party under California Business & Professions Code Section 17200 or under any
other unfair competition law of any jurisdiction. If, notwithstanding the above,
you are awarded any money or other relief under such a claim, you hereby assign
the money or other relief to the Company. Your waiver and release specified in
this paragraph do not apply to any rights or claims that may arise after the
date you sign this Agreement.

This Agreement includes a release of claims of discrimination and retaliation on
the basis of workers’ compensation status, but does not include claims for
workers’ compensation benefits. Excluded from this Agreement are any claims
which by law cannot be waived in a private agreement between employer and
employee including, but not limited to, the right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency. You
waive, however, any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on your behalf. Finally, the release
included in this Agreement does not constitute a release of any rights to
indemnification you have under any agreement between you and the Company on the
date hereof, any Company insurance policy relating to such matters under which
you are covered, the Company’s charter documents and/or applicable law.

22. Representations. You acknowledge and represent that you have not suffered
any discrimination, harassment, retaliation, or wrongful treatment by any
Released Party. You also acknowledge and represent that you have not been denied
any rights including, but not limited



--------------------------------------------------------------------------------

Page 8

 

to, rights to a leave or reinstatement from a leave under the Family and Medical
Leave Act of 1993, the Uniformed Services Employment and Reemployment Rights Act
of 1994, or any similar law of any jurisdiction.

23. Release of Unknown Claims. You acknowledge that you have read and understand
Section 1542 of the California Civil Code: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” You hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to your release of any unknown
or unsuspected claims.

24. Cooperation. You agree to reasonably cooperate with and make yourself
available on a continuing basis to Yahoo! and its representatives and legal
advisors in connection with any matters in which you are or were involved or any
existing or future claims, investigations, administrative proceedings, lawsuits
and other legal and business matters, as reasonably requested by Yahoo!. You
also agree that within two (2) business days of receipt (or more promptly if
reasonably required by the circumstances) you shall send the Company copies of
all correspondence (for example, but not limited to, subpoenas) received by you
in connection with any legal proceedings involving or relating to Yahoo!, unless
you are expressly prohibited by law from doing so. You agree that you will not
voluntarily cooperate with any third party in any actual or threatened claim,
charge, or cause of action of any nature whatsoever against any Released Party.
You understand that nothing in this Agreement prevents you from cooperating with
any government investigation.

25. Miscellaneous. This Agreement, including its Exhibit, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. Without limiting the generality
of the preceding sentence, this Agreement, including its Exhibit, specifically
supersedes any rights that you may have otherwise had (or may have otherwise
become entitled to) under each of (1) your August 2006 employment letter
agreement with the Company, (2) your November 20, 2008 letter regarding payments
and equity vesting, and (3) the Company’s Change in Control Severance Plans.
This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of Yahoo!. This Agreement will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, their heirs, successors
and assigns. Any successor to the Company’s business shall expressly assume the
Company’s obligations under this Agreement. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the state of California.



--------------------------------------------------------------------------------

Page 9

 

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO DAVID WINDLEY AT YAHOO!, 701 FIRST AVENUE, SUNNYVALE, CALIFORNIA
94089 BY 5:00 P.M. ON OCTOBER 5, 2010.

I wish you good luck in your future endeavors.

Sincerely,

YAHOO! INC.

 

By:  

/s/ David Windley

  David Windley   Chief Human Resources Officer Exhibit A – Supplemental Release
AGREED AND VOLUNTARILY EXECUTED:

/s/ Hilary Schneider

Hilary Schneider

10/1/10

Date cc: Personnel File



--------------------------------------------------------------------------------

 

Exhibit A

Page 1

SUPPLEMENTAL RELEASE

(To be signed on or after the Separation Date)

In return for payment of the Transition Bonus and other benefits as described in
my separation agreement, dated October 1, 2010 (“Agreement”), the terms of which
are incorporated herein by reference, I hereby generally and completely release
the Company and its directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns (collectively “Released Party”) from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to and on the date I sign this Supplemental Release. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment;
(2) all claims related to my compensation or benefits from the Company,
including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements (to the extent permitted by applicable law), severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including without limitation claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, and the California Fair Employment and Housing Act
(as amended) and similar laws in other jurisdictions. To the maximum extent
permitted by law, I also promise never directly or indirectly to bring or
participate in an action against any Released Party under California Business &
Professions Code Section 17200 or under any other unfair competition law of any
jurisdiction. If, notwithstanding the above, I am awarded any money or other
relief under such a claim, I hereby assign the money or other relief to the
Company. I understand that the waiver and release specified in this paragraph do
not apply to any rights or claims that may arise after the date I sign this
Supplemental Release.

This Supplemental Release includes a release of claims of discrimination and
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Excluded from this Supplemental Release are any
claims which by law cannot be waived in a private agreement between employer and
employee, including but not limited to the right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency. I
waive, however, any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on my behalf. Finally, the release
included in this Supplemental Release does not constitute a release of any
rights to indemnification I have under any agreement between the Company and me
in effect on the date hereof, any Company insurance policy relating to such
matters under which I am covered, the Company’s charter documents and/or
applicable law.



--------------------------------------------------------------------------------

Exhibit A

Page 2

 

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.

I acknowledge and agree that I have been paid all wages due and that, as to any
further alleged wages, I agree that there is a good-faith dispute as to whether
such wages are due, and based on this good-faith dispute, I release and waive
any and all further claims regarding any alleged unpaid wages and any
corresponding penalties, interest, or attorneys’ fees, in exchange for the
consideration provided in this Supplemental Release.

I agree that I am voluntarily executing this Supplemental Release. I acknowledge
that I am knowingly and voluntarily waiving and releasing any rights I may have
under the ADEA and that the consideration given for the waiver and release is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release specified in this paragraph do not apply to any
rights or claims that may arise after the date I sign this Supplemental Release;
(b) I have been advised to consult with an attorney prior to signing this
Supplemental Release; (c) I have at least twenty-one (21) days from the date
that I receive this Supplemental Release to consider this Supplemental Release
(although I may choose to sign it any time on or after my Separation Date);
(d) I have seven (7) days after I sign this Supplemental Release to revoke it
(“Revocation Period”); and (e) this Supplemental Release will not be effective
until I have returned it to Yahoo!’s Human Resources Department and the
Revocation Period has expired (the “Effective Date”).

I UNDERSTAND THAT THIS SUPPLEMENTAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. In giving this release, which includes claims which may be
unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which states: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
unknown or unsuspected claims I may have against the Released Party.

Yahoo! will withhold required federal, state and local taxes from any and all
payments contemplated by the Agreement and this Supplemental Release. Other than
Yahoo!’s obligation and right to withhold federal, state and local taxes, I will
be responsible for any and all taxes, interest, and penalties that may be
imposed with respect to the payments contemplated by the Agreement and this
Supplemental Release (including, but not limited to, those imposed under
Internal Revenue Code Section 409A). To the extent that the Agreement and/or
this Supplemental Release is subject to Code Section 409A, Yahoo! and I agree
that the terms and conditions of the Agreement and this Supplemental Release
shall be construed and interpreted to the maximum extent reasonably possible,
without altering their fundamental intent, to comply



--------------------------------------------------------------------------------

Exhibit A

Page 3

 

with and avoid the imputation of any tax, penalty or interest under Code
Section 409A.

Certification Regarding Search and Return of Yahoo! Property. I hereby certify
that: (1) prior to the date that I signed this Supplemental Release, I conducted
a good faith and diligent search for any Yahoo! business data, whether or not
such data would be considered confidential or proprietary and/or whether such
data constitutes a legally protectable trade secret, including hard copy and all
electronically stored data (“Yahoo! Business Data”) that may be in my
possession. This search included reviewing the contents of any personal email
accounts and Instant Messenger archives that I maintain, home computers, and
other electronic computer media (CDs, USB thumb drives, disks, back-up drives,
etc.) which I may have used during my employment to send, receive or store
Yahoo! Business Data (“Personal Computer Media”); (2) to the extent I located
any Yahoo! Business Data pursuant to my search described above, I have returned
all originals and copies of such data to Yahoo!, and made arrangements for
Yahoo!, at its option, to retrieve, destroy and/or permanently delete such data
from my Personal Computer Media such that I cannot recover the data or access it
in any manner; (3) I have not copied, saved, downloaded, retained, disclosed,
photographed, or transmitted in any form whatsoever, any Yahoo! Business Data to
any source except in the course of performing my duties for Yahoo! and for
Yahoo!’s benefit; (4) I have not copied, saved, downloaded, retained, disclosed,
photographed, or transmitted in any form whatsoever, any Yahoo! Business Data to
any source for the purpose of retaining such data after my Separation Date or
taking such data with me to my next employer or using it in connection with any
subsequent employment; (5) as of the date that I sign this Supplemental Release,
it is my good faith belief that I do not possess any Yahoo! Business Data in
tangible or electronic form, except employment-related documents such as wage,
benefit, and related information specific to the terms and conditions of my
employment with Yahoo!; (6) to the extent I had any question about whether a
Yahoo! document contains Yahoo! Business Data, I have inquired of Yahoo! in
writing at [private]@yahoo-inc.com concerning the specific document and received
clarification as to whether such document relates solely to my employment as
defined in this paragraph or whether Yahoo! required me to return the
document(s) (in which case, I certify that such document(s) have been returned);
(7) I have returned all keys, access cards, credit cards, identification cards,
phones, computers and related company-issued devices, including electronic mail
devices, PDAs and/or electronic organizers, and other property and equipment
belonging to Yahoo! (“Company Property”); (8) within the six (6) month period
prior to my Separation Date, I have not intentionally or knowingly deleted
Yahoo! Business Data, except in the normal course of performing my duties and
responsibilities for Yahoo!; (9) other than in the normal course of performing
my duties and/or responsibilities for Yahoo! and for Yahoo!’s benefit, I did not
copy, back-up, or download Yahoo! Business Data that was contained on Company
Property other than back-ups created on Yahoo! computer systems, media or other
property accessible only by Yahoo! and for Yahoo!’s benefit; and (10) other than
in the normal course of performing my duties and/or responsibilities for Yahoo!
and for Yahoo!’s benefit, I did not delete or wipe or attempt to delete or wipe
Yahoo! Business Data that was contained on Company Property.

The Agreement and this Supplemental Release constitute the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to this subject matter. Without limiting the generality of the preceding
sentence, the Agreement and this Supplemental Release specifically supersede any
rights that I may have otherwise had (or



--------------------------------------------------------------------------------

Exhibit A

Page 4

 

may have otherwise become entitled to) under each of (1) my August 2006
employment letter agreement with the Company, (2) my November 20, 2008 letter
regarding payments and equity vesting, and (3) the Company’s Change in Control
Severance Plans. The Agreement and this Supplemental Release are entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained in them and together they supersede any other such
promises, warranties or representations. If there is any conflict between the
Agreement and the Supplemental Release, the Supplemental Release shall take
precedence and control. This Supplemental Release may not be modified or amended
except in a writing signed by both a duly authorized officer of Yahoo! and me.
This Supplemental Release will bind the heirs, personal representatives,
successors and assigns of both the Company and me, and inure to the benefit of
both the Company and me, our heirs, successors and assigns. If any provision of
this Supplemental Release is determined to be invalid or unenforceable, in whole
or in part, this determination will not affect any other provision of this
Supplemental Release, and the provision in question will be modified by the
court so as to be rendered enforceable. This Supplemental Release will be deemed
to have been entered into and will be construed and enforced in accordance with
the laws of the state of California.

IF THIS SUPPLEMENTAL RELEASE IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW ON OR AFTER
THE SEPARATION DATE AND RETURN THE ORIGINAL TO DAVID WINDLEY AT YAHOO!, 701
FIRST AVENUE, SUNNYVALE, CALIFORNIA 94089 BY 5:00 P.M. ON THE 21ST DAY AFTER
YOUR SEPARATION DATE.

DO NOT SIGN THIS SUPPLEMENTAL RELEASE

BEFORE YOUR SEPARATION DATE

 

By:  

 

    Date:  

 

 

Hilary Schneider

      cc:  

Personnel File

     